 

Exhibit 10.5

 

AMENDMENT NO. 1

to

SEPARATION AND DISTRIBUTION AGREEMENT

 

 

This AMENDMENT NO. 1, dated as of November 8, 2018 (this “Amendment”), to the
SEPARATION AND DISTRIBUTION AGREEMENT, dated as of December 13, 2017 (the
“Agreement”), is by and among BGC Partners, Inc., a Delaware corporation (“BGC
Partners”), BGC Holdings, L.P., a Delaware limited partnership (“BGC Holdings”),
BGC Partners, L.P., a Delaware limited partnership (“BGC U.S. Opco” and together
with BGC Partners and BGC Holdings, the “BGC Entities”), Newmark Group, Inc., a
Delaware corporation (“Newmark”), Newmark Holdings, L.P., a Delaware limited
partnership (“Newmark Holdings”), Newmark Partners, L.P., a Delaware limited
partnership (“Newmark Opco” and together with Newmark and Newmark Holdings, the
“Newmark Entities”), and solely for the limited purposes set forth therein,
Cantor Fitzgerald, L.P., a Delaware limited partnership (“Cantor”), and solely
for the limited purposes set forth therein, BGC Global Holdings, L.P., a Cayman
Islands limited partnership (“BGC Global Opco” and collectively, the “Parties”
and each, a “Party”), and is effective as of December 13, 2017.

 

WITNESSETH:

 

WHEREAS, the Parties desire to make certain modifications to the Agreement as
set forth in this Amendment in order to further the intent of the Parties;

 

WHEREAS, in accordance with Section 11.03 of the Agreement, the terms of this
Amendment have been agreed by the Parties; and

 

WHEREAS, capitalized terms used but not otherwise defined herein have the
meanings given to such terms in the Agreement.

 

NOW, THEREFORE, the Agreement is hereby amended on the terms set forth in this
Amendment:

 

Section 1.Amendments.

(a)

Section 1.01 of the Agreement is hereby amended by amending and restating the
following definitions to read as follows:

“Distribution Ratio” shall mean, as of any time, the quotient obtained by
dividing (a) the number of shares of Newmark Common Stock held by BGC Partners
as of such time (including all shares of Newmark Common Stock that would be held
by BGC Partners if (i) all Newmark Opco Units and Newmark Holdings Exchange
Right Units held by a Subsidiary of BGC Partners were distributed to BGC
Partners in accordance with BGC Partners’ proportionate interest in such
Subsidiary as of such time and (ii) all Newmark Opco Units and Newmark Holdings
Exchange Right Units held by BGC Partners as of such time (after giving effect
to clause (i)) were exchanged for shares of Newmark Common Stock pursuant to the
terms of this Agreement and the Newmark Holdings

 

--------------------------------------------------------------------------------

 

Limited Partnership Agreement), divided by (b) the number of shares of BGC
Partners Common Stock outstanding as of such time. (it being agreed that (A) if
the number of outstanding shares of Newmark Common Stock, Newmark Opco Units,
Newmark Holdings Exchange Right Units or BGC Partners Common Stock is changed
into a different number of shares or a different class, by reason of any
dividend, distribution, subdivision, combination, reclassification,
consolidation, merger, split-up, combination or the like, BGC Partners shall
have the right to make any appropriate equitable adjustment to the calculation
of the Distribution Ratio to preserve the same economic effect as contemplated
by this Agreement prior to such action, and (B) BGC Partners shall update the
calculation of the Distribution Ratio no less frequently than quarterly).

(b)

Section 6.12(a) of the Agreement is hereby amended and restated to read as
follows:

(a)In light of the fact that, after the Closing and prior to the Distribution,
the Partnership Divisions shall have occurred but the Distribution shall not
have occurred, the Parties agree that Section 4.11(a)(i) and Section
4.11(a)(iii) of the Separation Agreement, dated as of March 31, 2008, by and
among Cantor, BGC Partners, BGC U.S. Opco, BGC Global Opco and BGC Holdings,
shall be amended to provide as follows solely for the period of time following
the Closing and prior to the Distribution (and any capitalized terms used but
not defined in such Section 4.11(a)(i) and Section 4.11(a)(iii), as hereby
amended, shall have the meanings set forth in this Agreement):

(i)Mandatory Reinvestment by BGC Partners.  In the event of any issuance of
shares of BGC Partners Common Stock (including any issuance in connection with a
merger or other acquisition by BGC Partners, but excluding any issuance of
shares of BGC Partners Common Stock upon exchange of a combination of BGC
Holdings Exchangeable Limited Partnership Interests and Newmark Holdings
Exchangeable Limited Partner Interests as set forth in the BGC Holdings Limited
Partnership Agreement), unless otherwise determined by the BGC Partners Board,
BGC Partners shall contribute, directly or indirectly through its Subsidiaries,
the net proceeds or other property received in respect of such issuance to
either of the following (as determined by BGC Partners): (x) the BGC Opcos and
Newmark Opco or (y) the BGC Opcos.  

(A)In case of clause (x) of Section 6.12(a), in exchange for such contributions:
(A) BGC U.S. Opco shall issue to BGC Partners a BGC U.S. Opco Limited
Partnership Interest consisting of a number of BGC U.S. Opco Units equal to (1)
the number of additional shares of BGC Partners Common Stock so issued
multiplied by (2) the BGC Partners Ratio as of immediately prior to the issuance
of such shares of BGC Partners Common Stock; (B) BGC Global Opco shall issue to
BGC Partners a BGC Global Opco Limited Partnership Interest consisting of a
number of BGC Global Opco Units equal to (1) the number of additional shares of
BGC Partners Common Stock so issued multiplied by (2) the BGC Partners Ratio as
of immediately prior to the issuance of such shares of BGC Partners Common
Stock; and (C) Newmark Opco shall issue to BGC Partners a Newmark Opco Limited
Partnership Interest consisting of a number of Newmark Opco Units equal to (x)
the number of additional

 

 

--------------------------------------------------------------------------------

 

shares of BGC Partners Common Stock so issued divided by (y) the Exchange Ratio
as of immediately prior to the issuance of such shares of BGC Partners Common
Stock multiplied by (z) the Distribution Ratio as of immediately prior to the
issuance of such shares of BGC Partners Common Stock.  The amount of the net
proceeds or other property that shall be contributed by BGC Partners to Newmark
Opco pursuant to the foregoing shall be equal to the Newmark Per Unit Price
multiplied by the number of Newmark Opco Units issued to BGC Partners (it being
understood that the BGC Partners Board shall have the right to make any
equitable adjustment to the amount contributed to Newmark Opco, on the one hand,
and the BGC Opcos, on the other hand, if any event shall occur that shall
warrant such adjustment).  The remainder of the net proceeds or other property
shall be contributed by BGC Partners to the BGC Opcos.

(B)In case of clause (y) of Section 6.12(a), in exchange for such contribution:
(A) BGC U.S. Opco shall issue to BGC Partners a BGC U.S. Opco Limited
Partnership Interest consisting of a number of BGC U.S. Opco Units equal to (1)
the number of additional shares of BGC Partners Common Stock so issued
multiplied by (2) the BGC Partners Ratio as of immediately prior to the issuance
of such shares of BGC Partners Common Stock; (B) BGC Global Opco shall issue to
BGC Partners a BGC Global Opco Limited Partnership Interest consisting of a
number of BGC Global Opco Units equal to (1) the number of additional shares of
BGC Partners Common Stock so issued multiplied by (2) the BGC Partners Ratio as
of immediately prior to the issuance of such shares of BGC Partners Common
Stock; and (C) BGC U.S. Opco and/or BGC Global Opco or their applicable
Subsidiaries shall provide to BGC Partners a Newmark Opco Limited Partnership
Interest and/or a Newmark Holdings Limited Partnership Interest consisting of a
number of Newmark Opco Units or Newmark Holdings Units equal to (w) the number
of additional shares of BGC Partners Common Stock so issued divided by (x) the
Exchange Ratio as of immediately prior to the issuance of such shares of BGC
Partners Common Stock multiplied by (y) the Distribution Ratio as of immediately
prior to the issuance of such shares of BGC Partners Common Stock and (z) in the
case of Newmark Holdings Units, multiplied by the Newmark Holdings Ratio as of
immediately prior to the issuance of such shares of BGC Partners Common Stock.  

(ii)Voluntary Reinvestment by BGC Partners.  BGC Partners (with the consent of
the BGC Partners Board) may elect to have a member of the BGC Partners Inc.
Group purchase from the BGC Opcos an equal number of BGC U.S. Opco Units and BGC
Global Opco Units for a price equal to the BGC Per Unit Price for each set of
one BGC U.S. Opco Unit and one BGC Global Opco Unit.  If BGC Partners or any
member of the BGC Partners Inc. Group exercises such right, unless otherwise
determined by the BGC Partners Board, BGC Partners or the member of the BGC
Partners Inc. Group exercising such right shall also purchase a number of
Newmark Opco Units equal to (A) the number of BGC U.S. Opco Units that it
purchased pursuant to the prior sentence multiplied by (B) the Distribution
Ratio as of immediately prior to such purchase,

 

 

--------------------------------------------------------------------------------

 

divided by (C) the Exchange Ratio, for a price per Newmark Opco Unit equal to
the Newmark Per Unit Price.   Such member of the BGC Partners Inc. Group may use
cash and/or other assets to make such purchases.  In the event that non-cash
consideration is used to make such purchases, the value of the aggregate
non-cash consideration shall be determined in good faith by the general partner
of BGC U.S. Opco, the general partner of BGC Global Opco and the general partner
of Newmark Opco, as the case may be, taking into account, if relevant, the
acquisition cost thereof.  

(iii)Forfeiture of BGC Partners Common Stock.  In the event that any Person
forefeits any restricted shares of BGC Partners Common Stock that is outstanding
(a “Forfeited Share”), then BGC Partners shall deliver to: (A) BGC U.S. Opco a
number of BGC U.S. Opco Units equal to (1) the number of Forfeited Shares
multiplied by (2) the BGC Partners Ratio as of immediately prior to such
forfeiture; (B) BGC Global Opco a number of BGC Global Opco Units equal to (1)
the number of Forfeited Shares multiplied by (2) the BGC Partners Ratio as of
immediately prior to such forfeiture; and (C) Newmark Opco a number of Newmark
Opco Units equal to (1) the number of Forfeited Shares divided by (2) the
Exchange Ratio as of immediately prior to such forfeiture multiplied by (3) the
Distribution Ratio as of immediatley prior to such forfeiture.

(c)

Section 6.11(e) of the Agreement is hereby amended and restated to read as
follows:

(e) BGC Partners Contribution of Newmark Opco Units Prior to the Distribution.
Prior to the Distribution, (i) to the extent that any of the BGC Opcos holds any
Newmark Opco Units or Newmark Holdings Units, the BGC Opcos shall distribute
such Newmark Opco Units and Newmark Holdings Units to their equityholders; and
(ii) to the extent that BGC Partners holds any Newmark Opco Units or Newmark
Holdings Units, including as a result of the distribution described in the
foregoing clause (i), as a result of any exchange of Newmark Holdings Units
pursuant to the BGC Holdings Limited Partnership Agreement, as a result of any
contribution or purchase by BGC Partners pursuant to Section 6.12(a) or
otherwise, then, in each case, BGC Partners will contribute such Newmark Opco
Units (including any Newmark Opco Units underlying such Newmark Holdings Units)
to Newmark in exchange for a number of newly issued shares of Newmark Common
Stock equal to the number of Newmark Opco Units (including any Newmark Opco
Units underlying such Newmark Holdings Units) being contributed multiplied by
the Exchange Ratio.

(d)

The matters set forth on Annex A hereto are expressly agreed and are deemed
incorporated into, and made a part of, the Agreement.

(e)

Section 6.14(b) of the Agreement is hereby amended and restated to read as
follows:

(b)Adjustment for Reinvestment Cash. Subject to the last sentence of this
Section 6.14(b), if, in any fiscal quarter, there is Reinvestment Cash for such
fiscal quarter, then, the Exchange Ratio will be adjusted so that, following
such adjustment, but subject to any other further adjustment as a result of
Section 6.14(c), the Exchange Ratio

 

 

--------------------------------------------------------------------------------

 

shall equal (i) the number of outstanding shares of Newmark Common Stock as of
immediately prior to such adjustment, divided by (ii) the sum of (A) the number
of outstanding shares of Newmark Common Stock as of immediately prior to such
adjustment, plus (B) the Adjustment Factor for such fiscal quarter plus (C) the
sum of the aggregate Adjustment Factors for all prior fiscal quarters following
the IPO.  Newmark shall determine the particular date in which any adjustment to
the Exchange Ratio in respect of a particular fiscal quarter shall occur, taking
into account the precise timing of any distributions by Newmark Holdings and
Newmark in respect of such fiscal quarter. Newmark shall adjust the Exchange
Ratio for Reinvestment Cash in respect of any particular fiscal quarter by no
later than the day prior to the record date for (A) the distribution from
Newmark Holdings to its equityholders for such fiscal quarter or (B) the
dividend from Newmark to its stockholders for such fiscal quarter, whichever
occurs later.  The adjustment to the Exchange Ratio shall be based on Newmark’s
calculation of the Reinvestment Cash for such fiscal quarter as of the date of
such adjustment, which calculation, in turn, shall be based on (1) the aggregate
distributions that have and will be made from Newmark Opco to Newmark for such
fiscal quarter, (2) the aggregate distributions that have and will be made from
Newmark Opco to Newmark Holdings for such fiscal quarter, (3) the aggregate
distributions that have and will be made from Newmark Holdings to its
equityholders for such fiscal quarter, and (4) the aggregate dividends that have
and will be made from Newmark to its stockholders for such fiscal quarter.

Section 2.Construction.  Except as expressly amended hereby, the Agreement shall
remain in full force and effect and all other terms of the Agreement remain
unchanged.

Section 3.Counterparts.  This Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed on November 8, 2018.

 

BGC PARTNERS, INC.

 

By:

/S/ HOWARD W. LUTNICK
Name: Howard W. Lutnick
Title: Chief Executive Officer

BGC HOLDINGS, L.P.

 

By:

BGC GP, LLC
its General Partner

 

By:

/S/ HOWARD W. LUTNICK
Name: Howard W. Lutnick
Title: Chief Executive Officer

BGC PARTNERS, L.P.

 

By:

BGC Holdings, LLC
its General Partner

 

By:

/S/ HOWARD W. LUTNICK
Name: Howard W. Lutnick
Title: Chief Executive Officer

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

NEWMARK GROUP, INC.

 

By:

/S/ HOWARD W. LUTNICK
Name: Howard W. Lutnick
Title: Chairman

NEWMARK HOLDINGS, L.P.

 

By:

Newmark GP, LLC
its General Partner

 

By:

/S/ HOWARD W. LUTNICK
Name: Howard W. Lutnick
Title: Chairman

NEWMARK PARTNERS, L.P.

 

By:

Newmark Holdings, LLC
its General Partner

 

By:

/S/ HOWARD W. LUTNICK
Name: Howard W. Lutnick
Title: Chairman




 

--------------------------------------------------------------------------------

 

CANTOR FITZGERALD, L.P.

 

By:

CF Group Management, Inc.
its Managing General Partner

 

By:

/S/ HOWARD W. LUTNICK
Name: Howard W. Lutnick
Title: Chief Executive Officer

BGC GLOBAL HOLDINGS, L.P.

 

By:

BGC Global Holdings GP Limited
its Managing Partner

 

By:

/S/ HOWARD W. LUTNICK
Name: Howard W. Lutnick
Title: Chief Executive Officer

 

--------------------------------------------------------------------------------

 

ANNEX A



 

--------------------------------------------------------------------------------

 

Potential Issuances with Respect to Terminated Partners

For purposes of calculating the number of Newmark Holdings Units issued in the
Partnership Division, the Parties had included 5,502,803 BGC Holdings Units in
respect of Terminated Founding/Working Partners (each as defined in the BGC
Holdings Limited Partnership Agreement) of BGC Holdings.   These 5,502,803 BGC
Holdings Units should have been excluded from the Unit count of BGC Holdings as
of the Partnership Division, including for purposes of calculating the number of
Newmark Holdings Units that were issued in the Partnership Division.

 

The 5,502,803 BGC Holdings Units should have been excluded because, as set forth
in the BGC Holdings Partnership Agreement, these 5,502,803 BGC Holdings Units
were automatically re-acquired by BGC Holdings upon Termination of the
applicable Founding/Working Partners, and the BGC Opcos similarly reacquired
from BGC Holdings an equivalent number of BGC U.S. Opco Units and BGC Global
Opco Units.

 

The Parties had included 5,502,803 shares of BGC Partners Common Stock (the
“Terminated Partner Shares”) in the “fully diluted share count” of BGC Partners
as of the Partnership Division because it is possible that, at a future date,
such number of shares of BGC Partners Common Stock could be issued to the
terminated partners pursuant to their respective separation agreements.  The
Parties had also included 2,501,274 shares of Newmark Common Stock (which is
equal to 5,502,803 divided by 2.2) in the “fully diluted share count of Newmark
as of the Partnership Division because, if such Terminated Partner Shares are
issued, then Newmark would issue such number of shares of Newmark Common Stock
to either (1) BGC Partners, if such issuance occurred prior to the Distribution
(i.e., the spin-off) or (2) the terminated partner, if such issuance occurred
after the Distribution.

 

Consistent with intent of the parties as set forth in the IPO Registration
Statement, the Parties therefore agree that, unless they subsequently determine
otherwise:

 

•5,502,803 BGC Holdings Units shall be removed from the BGC Holdings outstanding
unit count as of the Partnership Division;

 

•If BGC Partners issues any Terminated Partner Share pursuant to any separation
agreement or otherwise to such terminated partner prior to the Distribution
(i.e., the spin-off), then:

 

oEach BGC Opco shall issue one BGC U.S. Opco Unit and one BGC Global Opco Unit,
as the case may be, to BGC Partners for each such Terminated Partner Share; and

 

oNewmark Opco shall issue to BGC Partners a number of Newmark Opco Units equal
to (i) the Distribution Ratio as of immediately prior to such issuance, divided
by (ii) the Exchange Ratio as of immediately prior to such issuance, for each
such Terminated Partner Share.

 

•If BGC Partners issues any Terminated Partner Share pursuant to any separation
agreement or otherwise to such terminated partner after the Distribution (i.e.,
the spin-off), then:

 

 

 

 

oEach BGC Opco shall issue one BGC U.S. Opco Unit and one BGC Global Opco Unit,
as the case may be, to BGC Partners for each such Terminated Partner Share; and

 

oNewmark shall be responsible for issuing to the Terminated Partner any shares
of Newmark Common Stock to which the Terminated Partner is entitled (e.g., which
may be equal to the number of Terminated Partner Shares multiplied by the
Distribution Ratio as of the Record Date for the Distribution).  

 

▪Newmark Opco shall issue to Newmark a number of Newmark Opco Units equal to the
number of shares of Newmark Common Stock provided to such recipient, divided by
the Exchange Ratio as of immediately prior to such issuance.

 

Potential Issuances of BGC Partners Shares Included in Fully Diluted Share Count
as of Partnership Division

 

If, as of immediately prior to the Partnership Division, BGC Partners had an
obligation (contingent or otherwise) to issue or deliver, or otherwise earmarked
for potential issuance or delivery, shares of BGC Partners Common Stock
following the Partnership Division (including the Terminated Partner Shares
described above), and such shares of BGC Partners Common Stock were included in
the fully diluted share count of BGC Partners as of the Partnership Division
that was included in the IPO prospectus, then the obligations of the BGC Opcos,
on the one hand, and Newmark Opco, on the other hand, if any of such shares of
BGC Partners Common Stock are delivered shall be the same as above with respect
to terminated partners whose units were included in the fully diluted share
count of BGC Partners as of the Partnership Division.

 

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

Potential Issuances of BGC Partners Shares Not Included in Fully Diluted Share
Count as of Partnership Division

 

If, prior to the Distribution (i.e., the spin-off), BGC Partners had an
obligation (contingent or otherwise) to issue or deliver, or otherwise earmarked
for potential issuance or delivery, shares of BGC Partners Common Stock
following the Partnership Division, and such shares of BGC Partners Common Stock
were not included in the fully diluted share count of BGC Partners as of the
Partnership Division that was included in the IPO prospectus, then the BGC Opcos
shall be responsible for obligations related to the financial services business,
and Newmark Opco shall be responsible for obligations related to the real estate
services business.  If BGC Partners issues or delivers any such share of BGC
Partners Common Stock after the Partnership Division (each, an “Issued BGC
Share”), then, unless otherwise agreed between BGC Partners and Newmark, the
following shall apply:

 

I.  Issuances Prior to the Distribution

 

A.   Financial Services Obligation

 

▪If the Issued BGC Share was issued or delivered prior to the Distribution
(i.e., the spin-off) and was provided in satisfaction of an obligation of the
financial services business, then:

 

oEach BGC Opco shall issue one BGC U.S. Opco Unit and one BGC Global Opco Unit,
as the case may be, to BGC Partners for each Issued BGC Share; and

 

oThe BGC Opcos shall deliver to BGC Partners a number of Newmark Opco Units (or
Newmark Holdings Units) equal to (i) the Distribution Ratio as of immediately
prior to such issuance, divided by (ii) the Exchange Ratio as of immediately
prior to such issuance, for each Issued BGC Share.

 

•As an alternative to BGC Opco delivering Newmark Opco or Newmark Holdings Units
to BGC Partners pursuant to the prior bullet, BGC Partners may purchase (a) from
Newmark Opco a number of Newmark Opco Units equal to (i) the Distribution Ratio
as of immediately prior to such issuance, divided by (ii) the Exchange Ratio as
of immediately prior to such issuance, for each share of BGC Partners Common
Stock so issued, (b) from Newmark Holdings a number of Newmark Holdings Units
equal to (i) the Distribution Ratio as of immediately prior to such issuance,
divided by (ii) the Exchange Ratio as of immediately prior to such issuance, for
each share of BGC Partners Common Stock so issued and/or (c) from Newmark a
number of shares of Newmark Common Stock equal to the Distribution Ratio as of
immediately prior to such issuance, for each share of BGC Partners Common Stock
so issued, in each case using the Newmark Current Market Price or Newmark Per
Unit Price as of immediately prior to such issuance for purposes of calculating
the value of such share or unit, respectively (it being understood that the
parties could also determine to use the closing price of Newmark Class A Common
Stock as of immediately prior to such issuance for purposes of determining such
values).

 

B.   Real Estate Obligation

 

▪If the Issued BGC Share was issued or delivered prior to the Distribution
(i.e., the spin-off) and was provided in satisfaction of an obligation of the
real estate business, then:

 

▪Newmark Opco shall issue to BGC Partners a number of Newmark Opco Units (and/or
Newmark shall issue to BGC Partners a number of Newmark Common Stock and/or
Newmark Holdings shall issue to BGC Partners a number of Newmark Holdings Units)
that maintains the Distribution Ratio as of immediately prior to such issuance;
and

 

▪Newmark Opco shall pay to BGC Partners an amount of cash equal to the number of
Issued BGC Shares multiplied by the BGC Per Unit Price as of immediately prior
to such issuance (it being understood that the parties could also determine to
use the closing price of BGC Class A Common Stock and Newmark Class A Common
Stock as of immediately prior to such issuance for purposes of determining the
BGC Per Unit Price as of immediately prior to such issuance).

 

▪As an alternative to Newmark Opco paying to BGC Partners cash pursuant to the
prior bullet, Newmark Opco may issue to BGC Partners a number of Newmark Opco
Units equal to (a) the number of Issued BGC Shares multiplied by (b) the BGC Per
Unit Price as of immediately prior to such issuance divided by (c) the Newmark
Per Unit Price as of immediately prior to such issuance (it being understood
that the parties could also determine to use the closing price of BGC Class A
Common Stock and Newmark Class A Common Stock as of immediately prior to such
issuance for purposes of determining the BGC Per Unit Price and the Newmark Per
Unit Price as of immediately prior to such issuance).

 

II.  Issuances After the Distribution

 

A.   Financial Services Obligation

 

▪If the Issued BGC Share was issued or delivered after the Distribution (i.e.,
the spin-off) and was provided in satisfaction of an obligation of the financial
services business, then:

 

▪In addition to the Issued BGC Shares that the recipient would have received
prior to the Distribution, BGC Partners shall issue additional shares of BGC
Partners Common Stock and/or pay cash to the recipient, as it determines in its
sole discretion, as compensation for the reduction in value of the BGC Partners
Common Stock resulting from the Distribution.

 

▪Each BGC Opco shall issue one BGC U.S. Opco Unit and one BGC Global Opco Unit,
as the case may be, to BGC Partners for each share of BGC Partners Common Stock
issued to the recipient.

 

B.   Real Estate Obligation

 

▪If the Issued BGC Share was issued or delivered after the Distribution (i.e.,
the spin-off) and was provided in satisfaction of an obligation of the real
estate business, then:

▪Newmark Opco shall pay to BGC Partners an amount of cash equal to the number of
Issued BGC Shares multiplied by the BGC Current Market Price as of immediately
prior to such issuance (it being understood that the parties could also
determine to use the closing price of BGC Class A Common Stock as of immediately
prior to such issuance for purposes of determining such values); and

•Newmark shall be responsible for issuing to the recipient any shares of Newmark
Common Stock to which the recipient is entitled (e.g., which may be equal to the
number of Issued BGC Shares multiplied by the Distribution Ratio as of the
Record Date for the Distribution).  

 

▪Newmark Opco shall issue to Newmark a number of Newmark Opco Units equal to the
number of shares of Newmark Common Stock provided to such recipient, divided by
the Exchange Ratio as of immediately prior to such issuance.

 

 

 

 